ACCEPTED
                                                                                                                                         08-22-00020-CV
                                                08-22-00020-CV                                                               EIGHTH COURT OF APPEALS
                                                                                                                                        EL PASO, TEXAS
Appellate Docket Number: 08-22-00020-CV                                                                                                1/14/2022 9:23 AM
                                                                                                                                  ELIZABETH G. FLORES
     Appellate Case Style: Treisa Clevenger                                                                                                       CLERK
                      Vs. Johnny Wayne Clevenger
Companion
  Case(s):
Amended/Corrected Statement                                                                                              FILED IN
                                                                                                               8th COURT OF APPEALS
                                            DOCKETING STATEMENT (Civil) EL PASO, TEXAS
                                              Appellate Court: 8th Court of Appeals                            1/14/2022 9:23:49 AM
                         (to be filed in the court of appeals upon perfection of appeal under                       TRAP 32)
                                                                                                               ELIZABETH       G. FLORES
                                                                                                                          Clerk
NOTE: Because space for additional parties / attorneys is limited on this form, you can include the information on a separate document. As per TRAP
32.1 and 9.4, please include party’s name and the name, address, email address, telephone number, fax number, if any, and State Bar Number of the
party’s lead counsel. If the party is not represented by an attorney, that party’s name, address, telephone number, fax number should be provided.

I. Appellant                                                              II. Appellant Attorney(s) - Continued
       Person     Organization                                                Lead Attorney                     Select
Name: Treisa Clevenger                                                    Name:
        Pro Se                                                            Bar No.
If Pro Se Party, enter the following information:                         Firm/Agency:
Address:                                                                  Address 1:
City/State/Zip:                                                           Address 2:
Tel.                      Ext.           Fax:                             City/State/Zip:
Email:                                                                    Tel.                       Ext.           Fax:
II. Appellant Attorney(s)                                                 Email:
   Lead Attorney                    Retained Attorney
                                                                              Lead Attorney                     Select
Name: Susan Clouthier                                                     Name:
Bar No. 24062673
                                                                          Bar No.
Firm/Agency: Clouthier Law, PLLC
                                                                          Firm/Agency:
Address 1: 10210 Grogans Mill Rd., Suite 330
                                                                          Address 1:
Address 2:
                                                                          Address 2:
City/State/Zip: The Woodlands, TX, 77380                                  City/State/Zip:
Tel. (832) 849-5410       Ext.           Fax: (832) 514-6215
                                                                          Tel.                       Ext.           Fax:
Email: susan@clouthierlaw.com
                                                                          Email:
   Lead Attorney                     Select
                                                                              Lead Attorney                     Select
Name:
                                                                          Name:
Bar No.
                                                                          Bar No.
Firm/Agency:
                                                                          Firm/Agency:
Address 1:
                                                                          Address 1:
Address 2:
                                                                          Address 2:
City/State/Zip:
                                                                          City/State/Zip:
Tel.                      Ext.           Fax:
                                                                          Tel.                       Ext.           Fax:
Email:
                                                                          Email:

                                                                  Page 1 of 11
III. Appellee                                                     IV. Appellee Attorney(s) - Continued
       Person     Organization                                       Lead Attorney          Select
Name: Johnny Wayne Clevenger                                      Name:
        Pro Se                                                    Bar No.
If Pro Se Party, enter the following information:                 Firm/Agency:
Address:                                                          Address 1:
City/State/Zip:                                                   Address 2:
Tel.                    Ext.         Fax:                         City/State/Zip:
Email:                                                            Tel.               Ext.       Fax:
                                                                  Email:
IV. Appellee Attorney(s)
   Lead Attorney                  Retained Attorney                  Lead Attorney          Select

Name: Cynthia L. Clack                                            Name:
Bar No. 04256875                                                  Bar No.
Firm/Agency: Cynthia L. Clack Law Offices                         Firm/Agency:
Address 1: 522 N Grant Ave                                        Address 1:
Address 2:                                                        Address 2:
City/State/Zip: Odessa, TX 79761-5121                             City/State/Zip:
Tel. (432) 337-8511     Ext.         Fax:                         Tel.               Ext.       Fax:
Email: cynthia.l.clack@gmail.com                                  Email:


   Lead Attorney                  Retained Attorney                  Lead Attorney          Select

Name: C. “Luke” Gunnstaks                                         Name:
Bar No. 08624370                                                  Bar No.
Firm/Agency: Gunnstaks Law Firm                                   Firm/Agency:
Address 1: 5601 Granite Parkway, Suite 350                        Address 1:
Address 2:                                                        Address 2:
City/State/Zip: Plano, TX 75024                                   City/State/Zip:
Tel. (972) 392-2300     Ext.         Fax: (214) 619-0636          Tel.               Ext.       Fax:
Email: glo@gunnstakslaw.com                                       Email:




                                                           Page 2 of 11
V. Perfection of Appeal, Judgment and Sentencing
Nature of Case (Subject matter or type of case):
Date Order or Judgment signed:                                    Type of Judgment:
Date Notice of Appeal filed in Trial Court:
    If mailed to the Trial Court clerk, also give the date mailed:
Interlocutory appeal of appealable order:            Yes        No
     If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated Appeal (See TRAP 28):              Yes         No
    If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):                   Yes           No
Permissive? (See TRAP 28.3):          Yes        No
    If yes, please specify statutory or other basis for such status:



Agreed? (See TRAP 28.2):           Yes      No
    If yes, please specify statutory or other basis for such status:



Appeal should receive precedence, preference, or priority under statute or rule?                Yes   No
    If yes, please specify statutory or other basis for such status:



Does this case involve an amount under $100,000?                         Yes          No
Judgment or Order disposes of all parties and issues?                    Yes          No
Appeal from final judgment?                                              Yes          No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?        Yes   No


VI. Actions Extending Time to Perfect Appeal
Motion for New Trial:                    Yes     No             If yes, date filed:
Motion to Modify Judgment:               Yes     No             If yes, date filed:
Request for Findings of Fact and Conclusions of Law:
                                         Yes     No             If yes, date filed:
Motion to Reinstate:                     Yes     No             If yes, date filed:
Motion under TRCP 306a:                  Yes     No             If yes, date filed:
Other:                                   Yes     No
    If Other, please specify:


                                                                Page 3 of 11
VII. Indigency of Party (Attach file stamped copy of Statement and copy of the trial court order.)
Was Statement of Inability to Pay Court Costs filed in the trial court?          Yes         No
   If yes, date filed:
Was a Motion Challenging the Statement filed in the trial court?                  Yes        No
   If yes, date filed:
Was there any hearing on appellant’s ability to afford court costs?               Yes        No
   Hearing Date:
Did trial court sign an order under Texas Rule of Civil Procedure 145?            Yes        No

    Date of Order:
    If yes, trial court finding:   Challenge Sustained      Overruled
VIII. Bankruptcy
Has any party to the court’s judgment filed for protection in bankruptcy which might affect this appeal?
          Yes     No
   If yes, please attach a copy of the petition.
   Date bankruptcy filed:
   Bankruptcy Case Number:

IX. Trial Court and Record
Court:                                                     Clerk’s Record
County:                                                    Trial Court Clerk:     District        County
Trial Court Docket No. (Cause No.):                        Was Clerk’s record requested?          Yes      No
                                                              If yes, date requested:
Trial Court Judge (who tried or disposed of the case):
                                                              If no, date it will be requested:
   Name:
                                                           Were payment arrangements made with clerk?
   Address 1:
                                                                   Yes    No        Indigent
   Address 2:
                                                           (Note: No request required under TRAP 34.5(a),(b).)
   City/State/Zip:
   Tel.                   Ext.       Fax:
   Email:




                                                    Page 4 of 11
IX. Trial Court and Record - Continued
Reporter’s or Recorder’s Record
Is there a Reporter’s Record?         Yes      No
Was Reporter’s Record requested?             Yes    No
       If yes, date requested:
       If no, date it will be requested:
Was the Reporter’s Record electronically recorded?          Yes        No
Were payment arrangements made with the court reporter/court recorder?             Yes       No       Indigent


   Court Reporter          Court Recorder                         Court Reporter          Court Recorder
   Official                Substitute                             Official                Substitute
Name: Diane Pattillo                                          Name:
Address 1: 201 N Main Room 201.                               Address 1:
Address 2:                                                    Address 2:
City/State/Zip: Andrews, TX 7971                              City/State/Zip:
Tel. (432) 524-1419 Ext.         Fax:                         Tel.                 Ext.        Fax:
Email: diane.pattillo@outlook.com                             Email:


X. Supersedeas Bond
Supersedeas bond filed?        Yes      No
   If yes, date filed:
   If no, will file?     Yes     No

XI. Extraordinary Relief
Will you request extraordinary relief (e.g., temporary or ancillary relief) from this Court?       Yes     No
   If yes, briefly state the basis for your request:




                                                       Page 5 of 11
XII. Alternative Dispute Resolution/Mediation
     (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 10th, 11th, 13th, or 14th Court of Appeals.)
Should this appeal be referred to mediation?     Yes       No
    If no, please specify:
Has this case been through an ADR procedure?         Yes        No
    If yes, who was the mediator?
    What type of ADR procedure?
    At what stage did the case go through ADR?          Pre-Trial    Post-Trial    Other
        If other, please specify:
Type of Case?
    Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if
    known (without prejudice to the right to raise additional issues or request additional relief):




How was the case disposed of? No
Summary of relief granted, including amount of money judgment, and if any, damages awarded.
    If money judgment, what was the amount? Actual damages:
    Punitive (or similar) damages:
    Attorney’s fees (trial): $ 12,050.00
    Attorney’s fees (appellate):
    Other:
       If other, please specify:
Will you challenge this Court’s jurisdiction?     Yes      No
Does judgment have language that one or more parties “take nothing”?         Yes      No
Does judgment have a Mother Hubbard clause?          Yes        No
Other basis for finality: Final Order Modifying Prior Order




                                                           Page 6 of 11
XII. Alternative Dispute Resolution/Mediation - Continued
     (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 10th, 11th, 13th, or 14th Court of Appeals.)
Rate the complexity of the case (use 1 for least and 5 for most complex):              1      2    3     4     5
Please make my answer to the preceding questions known to other parties in this case?                  Yes         No
Can the parties agree on an appellate mediator?           Yes       No
    If yes, please give the name, address, telephone, fax, and email address:
    Name:
    Address:
    Telephone:                             Ext.
    Fax:
    Email:
Languages other than English in which the mediator should be proficient:
  None

Name of the person filling out mediation section of docketing statement:
  Susan Clouthier



XIII. Related Matters
List any pending or past related appeals before this, or any other Texas Appellate Court, by Court, Docket, and Style.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.



                                                          Page 7 of 11
XIV. Pro Bono Program:
     (Complete section if filing in the 1st, 2nd, 3rd, 5th, 7th, 13th or 14th Court of Appeals.)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee
and local Bar Associations, are conducting a program to place a limited number of civil appeals with appellate counsel
who will represent the appellant in the appeal before this Court.
The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program
based upon a number of discretionary criteria, including the financial means of the appellant or appellee. If a case is
selected by the Committee, and can be matched with appellate counsel, that counsel will take over representation of the
appellant or appellee without charging legal fees. More information regarding this program can be found in the Pro Bono
Program Pamphlet available in paper form at the Clerk's Office or on the Internet at http://www.tex-app.org. If your case
is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within thirty (30)
to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono
Committee will select your case and that pro bono counsel can be found to represent you. Accordingly, you should not
forego seeking other counsel to represent you in this proceeding. By signing your name below, you are authorizing the
Pro Bono committee to transmit publicly available facts and information about your case, including parties and
background, through selected Internet sites and Listserv to its pool of volunteer appellate attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?           Yes      No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the
committee may have regarding the appeal?   Yes     No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the
information used solely for the purposes of considering the case for inclusion in the Pro Bono Program.
If you have not previously filed a Statement of Inability to Pay Court Costs and attached a file-stamped copy of that
Statement, does your income exceed 200% of the U.S. Department of Health and Human Services Federal Poverty
Guidelines?    Yes     No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at
http://aspe.hhs.gov/poverty/06poverty.shtml.
Are you willing to disclose your financial circumstances to the Pro Bono Committee?            Yes      No
    If yes, please attach a Statement of Inability to Pay Court Costs completed and executed by the appellant or appellee.
    Sample forms may be found in the Clerk's Office or on the internet at http://www.tex-app.org. Your participation in
    the Pro Bono Program may be conditioned upon your execution of a Statement under oath as to your financial
    circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if
known (without prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if
necessary).
 The Honorable Tryon Lewis issued an order on November 23, 2021 finding the divorce decree had become unworkable and not
 in accordance with child support standards. Additionally the court found there was a substantial change on circumstances. The
 appellant will be raising issues with the parenting plan, possession, child support and attorney fees from the modification.




                                                          Page 8 of 11
XV. Signature

Signature of counsel (or Pro Se Party)                                Date


Printed Name                                                          State Bar No.


Electronic Signature (Optional)                                       Name


XVI. Certificate of Service
The undersigned counsel certifies that this Docketing Statement has been served on the following lead counsel for all
parties to the Trial Court’s Order or Judgment as follows on:


Signature of counsel (or Pro Se Party)                                Electronic Signature (Optional)


State Bar No.

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and
must state:
                                   (1) the date and manner of service;
                                   (2) the name and address of each person served, and
                                   (3) if the person served is a party’s attorney, the name of the party represented by the attorney.




                                                            Page 9 of 11
Please enter the following for each person served:
Date Served:                                                    Date Served:
Manner Served:                                                  Manner Served:
Name: Cynthia L. Clack                                          Name:
Bar No. 04256875                                                Bar No.
Firm/Agency: Cynthia L. Clack Law Offices                       Firm/Agency:
Address 1: 522 N. Grant Avenue                                  Address 1:
Address 2:                                                      Address 2:
City/State/Zip: Odessa, TX 79761-5121                           City/State/Zip:
Tel. (432) 337-8511   Ext.         Fax:                         Tel.              Ext.   Fax:
Email: cynthia.l.clack@gmail.com                                Email:
Party: Johnny Wayne Clevenger                                   Party:

Date Served:                                                    Date Served:
Manner Served:                                                  Manner Served:
Name: C. “Luke” Gunnstaks                                       Name:
Bar No. 08624370                                                Bar No.
Firm/Agency: Gunnstaks Law Firm                                 Firm/Agency:
Address 1: 5601 Granite Parkway, Suite 350                      Address 1:
Address 2:                                                      Address 2:
City/State/Zip: Plano, TX 75024                                 City/State/Zip:
Tel. (972) 392-2300   Ext.         Fax: (214) 619-0636          Tel.              Ext.   Fax:
Email: glo@gunnstakslaw.com                                     Email:
Party: Johnny Wayne Clevenger                                   Party:

Date Served:
Manner Served:
Name:
Bar No.
Firm/Agency:
Address 1:
Address 2:
City/State/Zip:
Tel.                  Ext.         Fax:
Email:
Party:




                                                         Page 10 of 11
Please enter the following for each person served that is not an attorney for a party:
Date Served:                                           Date Served:
Manner Served:                                         Manner Served:
Name:                                                  Name:
Address 1:                                             Address 1:
Address 2:                                             Address 2:
City/State/Zip:                                        City/State/Zip:
Tel.               Ext.                                Tel.               Ext.
Fax:                                                   Fax:
Email:                                                 Email:

Date Served:                                           Date Served:
Manner Served:                                         Manner Served:
Name:                                                  Name:
Address 1:                                             Address 1:
Address 2:                                             Address 2:
City/State/Zip:                                        City/State/Zip:
Tel.               Ext.                                Tel.               Ext.
Fax:                                                   Fax:
Email:                                                 Email:

Date Served:                                           Date Served:
Manner Served:                                         Manner Served:
Name:                                                  Name:
Address 1:                                             Address 1:
Address 2:                                             Address 2:
City/State/Zip:                                        City/State/Zip:
Tel.               Ext.                                Tel.               Ext.
Fax:                                                   Fax:
Email:                                                 Email:




                                                Page 11 of 11
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Susan Clouthier on behalf of Susan Clouthier
Bar No. 24062673
susan@clouthierlaw.com
Envelope ID: 60825161
Status as of 1/14/2022 9:29 AM MST

Associated Case Party: Treisa Clevenger

Name               BarNumber Email                      TimestampSubmitted     Status

Susan Clouthier               susan@clouthierlaw.com    1/14/2022 9:23:49 AM   SENT



Associated Case Party: Johnny Clevenger

Name              BarNumber Email                       TimestampSubmitted     Status

Cynthia Clack               cynthia.l.clack@gmail.com 1/14/2022 9:23:49 AM     SENT



Case Contacts

Name                   BarNumber Email                      TimestampSubmitted     Status

Clouthier Law                       info@clouthierlaw.com   1/14/2022 9:23:49 AM   SENT

C. "Luke" Gunnstaks                 glo@gunnstakslaw.com 1/14/2022 9:23:49 AM      SENT